Citation Nr: 1106755	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-32 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for loss of right kidney as 
residuals of surgery due to treatment by the Department of 
Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter, R.W.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In August 2009, the Veteran had a hearing at 
the RO before the undersigned.

In April 2010, the Board requested an opinion from an independent 
medical expert (IME) pursuant to 38 C.F.R. § 20.901(d) (2010).  
An IME opinion was received in November 2010 and incorporated 
into the record.  The Veteran and his representative were 
provided a copy of the IME opinion and provided a period of 60-
days to respond.  In December 2010, the Veteran's representative 
indicated that the Veteran had no additional evidence to submit.


FINDING OF FACT

The Veteran has an additional permanent disability, loss of the 
right kidney, as a result of careless or negligent VA treatment.


CONCLUSION OF LAW

The requirements for compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of right kidney as a result of VA 
treatment have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  In light of the grant herein, it is clear that 
sufficient evidence was developed in this appeal and that no 
further development is required.

Legal Criteria

Under the applicable VA laws and regulations, when a veteran 
suffers additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an examination 
furnished by VA, disability compensation shall be awarded in the 
same manner as if such disability or death was service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The law requires not only 
that the VA treatment in question resulted in additional 
disability, but also that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate cause of 
the additional disability was an event that was not reasonably 
foreseeable.

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, 
the evidence must show that the hospital care or medical or 
surgical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care or 
treatment and that the veteran has an additional disability does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  Hospital 
care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or 
(ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  Determinations 
of whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2010).

Analysis

The Veteran contends that he is entitled to compensation under 
38 U.S.C.A. § 1151 for loss of a kidney, claimed as due to VA 
lack of proper care/negligence in providing surgical treatment in 
May 2006.  He specifically contends that VA surgeons botched a 
renal cyst decortications procedure, which caused excessive 
bleeding, necessitating a right nephrectomy.  

In this case, the medical evidence clearly demonstrates that the 
Veteran sustained damage or additional injury as a result of his 
VA treatment in question from negligence, lack of proper care or 
error in judgment.  The Board sought and obtained an independent 
medical expert (IME) opinion from a nephrologist, who reviewed 
the facts and circumstances of the case, as well as the Veteran's 
assertions and history.  The independent nephrologist's November 
2010 opinion concluded that the complication of uncontrolled 
bleeding as a result of the involvement of the renal arteries 
during the Veteran's surgery was the result of the lack of proper 
surgical skills on the part of the Veteran's treating providers.  
In this regard, the Board points out that the November 2010 IME 
report found that the Veteran's initial surgical fields were 
easily identified and the renal cyst was removed before the 
complication occurred; the independent nephrologist found that 
the Veteran's treating providers likely underestimated the amount 
of inflammation around the bowel loops and that further surgical 
exploration by the Veteran's treating providers likely caused the 
complication.  The independent nephrologist considered this an 
error of judgment by the surgical team.  The nephrologist further 
indicated in his IME report that removal of the right kidney is 
not a reasonably foreseeable complication for a kidney cyst 
decortications, as a tear in the kidney vessels is not generally 
expected.  The Board also notes that the IME nephrologist pointed 
out that the Veteran's informed consent form and the pre-
operative medical notes do not mention removal of a kidney, or 
alternatives to surgical treatment for the Veteran's kidney cyst.  

Thus, there is medical evidence showing the Veteran suffered 
additional disability as a result of carelessness, negligence, 
lack of proper skill, or error in judgment on the part of VA 
doctors.  See 38 C.F.R. § 3.361(d).  Therefore, the Board finds 
that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for loss of the right kidney, claimed as due to VA lack of proper 
care/negligence in providing surgical treatment in May 2006, is 
warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for loss of the right kidney, including residuals of 
surgery, due to treatment at a VA Medical Center, is granted, 
subject to the laws and regulations governing the payment of VA 
compensation.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


